NILES, J.—
It is evident that the whole contract is not now before the Court. There was filed with the bill of complaint a “Membership Certificate,” which certifies that “Abraham Reiner is a member of Cincinnati Lodge No. 151 of the U. S. Grand Lodge of the Independent Orders Sons of Benjamin, and is entitled to all the benefits provided by the Constitution and Laws of said Order as a male member thereof, subject, however to his compliance at all times with the constitution and laws of said Order as a male member thereof, subject, however, to his compliance at all times with the constitution and laws of said order, and of the subordinate lodge to which he belongs, as they now exist or as they may hereafter be amended, altered or modified, all of which are to be taken as a part hereof, and constitutes the contract between such member and this order.”
The bill states in substance that the plaintiff was a member of “Jeschurn *87Lodge No. 110” (instead of Cincinnati Lodge No. 151), that he always sent his monthly dues to “Jeschurn Lodge,” and received receipts therefor, until in August, 1909, he was informed that “Jeschurn Lodge” was suspended, and that since that time he can find no local Lodge in Baltimore city which will accept his dues, and can get no satisfactory information from the Grand Lodge, as to what he shall do to retain his membership in the order. The bill then prays for a Mandatory Injunction requiring the Grand Lodge to accept his assessment and restore him to membership.
There is nothing upon the fact of the papers filed showing the identity of Cincinnati Lodge No. 151” with “Jeschurn Lodge No. 140;” nor are the Constitution or By-Laws of either Grand Lodge or Subordinate Lodge filed, nor is anything filed to show what payments Reiner was to make, or what other duties he was to perform, nor anything to show for what causes or in what manner a subordinate lodge can be suspended, and what are the rights of the members in such cases.
Neither is there even a general allegation in the bill that Reiner has complied “at all times with the Constitution and I jaws of said Order and of the subordinate Lodge to which he belongs.
See Royal Arcanum vs. Brashears, 89 Md., 624, 633.
To the bill in its present form a demurrer will be sustained.